DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 6 was previously objected to. Applicant has successfully addressed these issues in the amendments filed on 2/24/2022. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-6 was previously rejected to under 35 USC § 112. Applicant has successfully addressed these issues in the amendments filed on 2/24/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/162861 to Horikawa et al (Horikawa).
Regarding claim 1, Horikawa discloses:
A forward/backward movement device (2), comprising:
a case (28); 
a forward/backward member (22) which moves forward and backward with respect to the case;
and a drive mechanism (26) which locks the forward/backward member, wherein the drive mechanism includes:
 a drive section (62) including a drive section main body (64) and a drive shaft (rotating shaft of 64);
a gear section (68) which rotates, by rotation of the drive shaft, in a direction substantially perpendicular with respect to the drive shaft, as a rotation axis (fig 7); an arm section (72) which rotates by rotation of the gear section;
and a lock portion including a conversion mechanism (56) and an engaging section (46), the conversion mechanism being configured to change rotation of the arm section into linear motion (rotation of 72 turns into linear motion of 56), the engaging section being a section to be engaged with the forward/backward member (fig 6),
wherein the forward/backward member and the drive section are housed in the case such that respective axes of the forward/backward member and the drive section are substantially parallel to each other (fig 7), 
the arm section includes a rotation axis (rotation axis about which 72 rotates; fig 6), wherein a plane containing a rotation direction of the arm section with the rotation axis (the y plane extending in the z axis; see label for axis in figure below) is substantially parallel with respect to a plane containing an axial direction of the drive section and an axial direction of the forward/backward member (the y plane extending in the z axis; fig 6),


    PNG
    media_image1.png
    532
    599
    media_image1.png
    Greyscale

Regarding claim 2, Horikawa discloses:
The forward/backward movement device according to claim 1, wherein the forward/backward member and the drive section are provided adjacent to each other (fig 7).
Regarding claim 3, Horikawa discloses:

Regarding claim 5, Horikawa discloses:
The forward/backward movement device according to claim 1, comprising an operation section (36) in connection with the gear section, wherein an engaged state of the lock portion in engagement with the forward/backward member is released by movement of the operation section (fig 7).
Regarding claim 6, Horikawa discloses:
The forward/backward movement device according to claim 1, wherein the lock portion is slidably held between the drive section and the arm section (56 is between the top of 72 and 62) in the thickness direction (the x axis as seen in fig 6) perpendicular to the plane containing a rotation direction of the arm section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/162861 to Horikawa et al (Horikawa).
Regarding claim 4, Horikawa doesn’t explicitly discloses:
The forward/backward movement device according to claim 1, wherein a terminal (64) which supplies a power source to the drive section is provided on a side opposite to the forward/backward member with respect to the drive section (fig 7). Although Horikawa does not explicitly disclose a terminal which supplies a power source to the drive section, it is well known in the art for an electric motor to have a terminal in order to supply power and one skilled in the art would understand that an electric motor would include a terminal for power supply.
Response to Arguments
Applicant's arguments filed on 2/24/2022 have been fully considered but they are not persuasive. The examiner’s understanding of the interview was that the proposed amendment does not overcome the prior art. The proposed amendment doesn’t change the condition of the application, as the previous action already took into account the amendments proposed (see the note in claims 1 and 6 of the Final rejection). The examiner and attorney discussed further possible amendments that the examiner suggested could overcome the prior art but no agreement was reached.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./               Patent Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675